Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, & 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2794503 to Garaud.
Claim 1 recites a connecting rod for a turbomachine.  Garaud relates to an anti-vibration connecting rot for a motor vehicle.  See Garaud ln. 14.2  Figure 1 of Garaud shows the rod has an elongated intermediate body (2) and connected at longitudinal ends to connecting heads (3, 4)… with substantially parallel axes (Y1, Y2).  These two heads are assembled or integrally formed with at least one part of said body because those two alternate options represent all potential options.
Claim 1 also recites that one of said heads comprises a cellular annular part about the axis of the respective orifice.  Garaud teaches that tubular frame (3) is surrounded by pair of intermediate rings (5, 6) and that flexible intermediate ring (6) that has two cells (9).  See Garaud ll. 94-105 and Figs. 1-2.  Thus, the intermediate rings (6) anticipates the cellular annular part.  The flexibility taught also anticipates the claim feature that the cellular annular part has at least one of a flexural or a compressive deformation capacity greater than a remaining portion flexural…capacity than any other portion of the rod.  The cellular nature of the component also dampens vibrations.  See Garaud ll. 157-159.  Thus, the annular part forms a vibratory filter.
Regarding claim 2, Garaud teaches that tubular frame (3) and its opposite ring (4) are both metallic, thus making the connecting rod…at least partially metallic.  See Garaud ll. 86-88.  Regarding claim 3, in addition to the tubular frame (3) the main body (2) of the rod is also stamped steel but the body also has an elastomeric segment (15) for weight reduction and anti-vibration properties.  See Garaud ll. 130-136 & 149-150.  Thus, the body and said heads, are partially metallic.  This also teaches claim 13 (addressed out of order).
Claim 4 recites that the electrical resistance of the connecting rod is less than or equal to 5 mΩ.  Claim 5 recites the electrical conductance of the connecting rod is greater than or equal to 200 S.  The claims do not define over which portion the resistance of conductivity should be measured.  Is it along the entire longitudinal length, along the thickness, between the two connecting heads, etc?  The broadest reasonable interpretation is that the claimed resistance or conductance need only exist from any side to another side.  The body (2) of Garaud is made of stamped steel.  See Garaud ll. 149-150.  Steels vary in electrical resistance and conductivity, but as best known, all have resistance below 5 mΩ and conductivity above 200S.  Thus, the rod will have these properties from one lateral side to the other along the solid metal sheet portion.  This also teaches claims 14-15 (addressed out of order).
Claim 7 recites that the said body comprises a cellular longitudinal part.  The rod body (2) of Garaud has an elastometic mid segment (15) with a hollow cell (12) that extends in the longitudinal direction.  See Garaud ll. 130-136 and Figs. 1-2.  Thus, this region may be considered a cellular longitudinal part.  

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 3 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of FR 2794503 to Garaud.
Claim 9 recites a suspension device for a turbomachine.  AAPA teaches known suspension devices for turbomachines.  See Applicant’s published specification [0002]-[0011] and Figs. 1-2.  These known suspensions devices have a connecting rod…a ball joint and a cage that surrounds the ball joint and is located in the orifice of [a] connecting head that comprises [an] annular part.  Id.  These prior art connecting rods do not have the structures of the connecting rod according to claim 1.  But as denoted above, Garaud does.  It would have been obvious to modify AAPA to use the connecting rod of Garaud because it is obvious to substitute one known element for another to obtain predictable results.  See MPEP 2143(B).  In this case, Garaud teaches a connecting rod suitable for use in the same manner as AAPA.  Thus, its substitution (or substitution of its cellular annual part) would have been predictable.

Claims 6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2794503 to Garaud in view of U.S. 2016/0245710 to Twelves Jr. (hereafter Twelves).
Claim 6 recites that the cellular annular part [has] a lattice-shaped structure.  Garaud teaches creating a flexible, vibration damping annular part made of elastomeric material with a cellular shape, but not a lattice-shape.  Yet such a modification would have been obvious in view of Twelves.  Twelves also relates to creating energy dissipating structures in a strut end fitting.  claim 8 recites that the longitudinal part [has] a lattice shaped structure.  Figure 1 of Twelves shows a lattice-shaped longitudinal section that could replace region (12, 15) of Garaud for similar, or perhaps superior performance.
Claim 10 recites additively manufactur[ing] the connecting rod.  Garaud does not teach fabricating its connecting rod in this manner.  Rather, it is silent as to the method of fabrication.  Yet one of ordinary skill would have known some method of fabrication would be required.  Twelves teaches that it was known to additively fabricate struts, which are a form of connecting rod.  It would have been obvious to manufacture the rod of Garaud using additive manufacturing because the mere idea of manufacturing a known structure using additive manufacturing is not patentable.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified) upon which the claimed invention can be seen as an improvement, (2) teach a known technique that is applicable to the base device, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results that would improve the base device.  See MPEP 2143(D).  In this case, Gaurad teaches that the connecting rod was a known structure in the relevant art.  Twelves teaches that additive manufacturing is a known manufacturing method in the rod arts.  It would have been predictable to replace the (unnamed) fabrication method with an additive manufacturing method because Twelves teaches making products in the relevant field using the relevant materials.  
claim 11, Twelves teaches selective melting of powder beds.  See Twleve [0002].  Regarding claim 12, the rejection of claim 10 includes additively fabricating the annular part.

Response to Arguments
Applicant's arguments regarding the prior art rejections filed February 9, 2022 have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Applicant first asserts on page 3 of their remarks that element (6) of Garaud cannot anticipate the cellular annular part because “flexible link 6 is not cellular.”  This argument is facially contradicted by Garaud which describes two cells (9) existing within link (6).  This part (6) is also annular as it extends the entire inner circumferential periphery of ring (5).  Applicant next makes reference to the existence of an extension of ring (5) in the form of arm (12) and link region (15).  It is unclear what argument this sentence is making and the existence of these features do not negate the anticipation rejection.
Next applicant argues that “Garaud does not specify that the flexible link 6 has a flexural…capacity greater than the rest of the connecting rod, and in particular that of the body.”  Applicant arguers that the only comparative discussion of flexibility is that of link (6) and link (15).  This argument lacks merit because link (6) is explicitly described as “flexible” in Garaud while the body is explicitly described as “rigid.”  The words themselves create the comparative proof.  As these are the only arguments presented, the prior art rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726











    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 All citations to Garaud are to the attached English translation obtained from espacenet.com.
        3 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”